DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-6, 8-9, 12-13, 15-16, and 18 are currently pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As the Applicant has incorporated the allowable subject matter (of previous claim 17) into the independent claim, the claims stand as allowable over the prior art of record. The closest prior art of record (Altmann et al. US Patent 9,693,733) teaches the basket catheter with the splines, mapping electrodes, central housing, catheter shaft, electrical conduit, and a central lumen, but did not detail a sprocket specifically nor that the supports were in contact with the outer surface of said sprocket. Tegg et al. (US Patent 9,339,331) taught a similar basket catheter and specifically taught a sprocket used in the same location and for the same purpose of the disk (of Altmann) that contained the electrical wires and support member, however there is no outer cover or insulation around the spline as Altmann includes and as such provides no motivation to strip it away at the sprocket exclusively which would allow the central support and the outer surface to contact each other.
Altmann includes insulating cover/layer 210 that prevents the support from contacting the outer surface of the sprocket. The skilled artisan before the effective filing date would have no reason to strip the material (210) at the sprocket’s location (35) as claimed without express use of the Applicant’s original disclosure as a blueprint for doing so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794